Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19        PageID.1   Page 1 of 27



                            United States District Court
                            Eastern District of Michigan
                                 Southern Division


United States of America,

                  Plaintiff,                       Case No.
                                                   Hon.
v.
                                                   Demand for Jury Trial
City National Bank Cashier's Check
#111709 (formerly cashier's check
#259925063 in the name of/payable to Eze
Cleaning Service, Inc.) in amount of
$1,336,034.11 dated 08/29/2018 remitted
by EZE Cleaning to the U.S. Marshals
Service; City National Bank Cashier's
Check #111711 (formerly cashier's check
#2520464 in name of/payable to Gilberto
E. Vazquez) in amount of $27,348.26,
dated 08/30/2018, remitted by EZE
Cleaning-Gilberto Vazquez, payable to the
U.S. Marshals Service,

                  Defendants in rem.


                               Complaint for Forfeiture



      Plaintiff, the United States, by and through Matthew Schneider, United

States Attorney for the Eastern District of Michigan, and Shankar Ramamurthy,



                                          1
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19           PageID.2   Page 2 of 27



Assistant United States Attorney, states upon information and belief in support of

this Complaint for Forfeiture as follows:

      1.     This is an in rem civil forfeiture action pursuant to Title 18, United

States Code, Sections 981(a)(1)(A) and/or (a)(1)(C).

      2.     This Court has original jurisdiction over this forfeiture action pursuant

to Title 28, United States Code, Section 1345 as this action is being commenced by

the United States of America as Plaintiff.

      3.     This Court has jurisdiction over this forfeiture action, pursuant to Title

28, United States Code, Section 1355(b)(1)(A), as the acts giving rise to forfeiture

occurred in the Eastern District of Michigan.

      4.     Venue is proper before this Court pursuant to Title 28, United States

Code, Section 1391(b)(2) as a substantial part of the events or omissions giving

rise to the Plaintiffs claims occurred in the Eastern District of Michigan.

      5.     Venue is also proper before this Court pursuant to Title 28, United

States Code, Sections 1395 (a) and (b) as the action accrued and/or the Defendants

in rem were found and seized in the Eastern District of Michigan.

                                Defendants In Rem

      6.      The Defendants in rem consist of the following:

             a) City National Bank Cashier's Check #111709 (formerly cashier's
                check #259925063 in the name of/payable to Eze Cleaning
                Service, Inc.) in amount of $1,336,034.11 dated 08/29/2018
                remitted by EZE Cleaning to the U.S. Marshals Service;

                                             2
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19            PageID.3    Page 3 of 27



                b) City National Bank Cashier's Check #111711 (formerly cashier's
                   check #2520464 in name of/payable to Gilberto E. Vazquez) in
                   amount of $27,348.26, dated 08/30/2018, remitted by EZE
                   Cleaning-Gilberto Vazquez, payable to the U.S. Marshals Service.

       7.       The Defendants in rem described in Paragraph 6(a)-(b) shall be

referred to collectively as the “Defendant Currency.”

       8.       The Defendant Currency is, and will continue to be, in the custody of

the United States Marshals Service.

                   Underlying Statutory Basis For Civil Forfeiture

       9.       Title 18, United States Code, Section 1347(1) prohibits health care

fraud: Whoever knowingly and willfully executes, or attempts to execute, a scheme

or artifice-

                (1) to defraud any health care benefit program; or

                (2) to obtain, by means of false or fraudulent pretenses,
                representations, or promises, any of the money or property owned by,
                or under the custody or control of, any health care benefit program, in
                connection with the delivery of or payment for health care benefits,
                items, or services, shall be fined under this title or imprisoned not
                more than 10 years, or both.

       10.      Title 18, United States Code, Section 1349 provides that any person

who attempts or conspires to commit health care fraud or wire fraud shall be

subject to the same penalties as those in 18 U.S.C. § 1347 and 18 U.S.C. § 1343,

respectively.

       11.      Title 18, United States Code, Section 1956 prohibits engaging in


                                            3
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19          PageID.4    Page 4 of 27



monetary transactions in property derived from specified unlawful activity:

             (a)(1) Whoever, knowing that the property involved in a financial
             transaction represents proceeds of some form of unlawful activity,
             conducts or attempts to conduct such a financial transaction which in
             fact involves the proceeds of specified unlawful activity –
             A. With the intent to promote the carrying on of a specified unlawful
                activity;
             B. Knowing that the transaction is designed in whole or in part to
                conceal or disguise the nature, the location, the rouse, the
                ownership or control of the proceeds of a specified unlawful
                activity.

      12.    Title 18, United States Code, Section 1956 sets forth a list of

“specified unlawful activities,” which includes, “any act or activity constituting an

offense involving a Federal health care offense.” 18 U.S.C. § 1956(c)(7)(F)

      13.    Title 18, United States Code, Section 1957 prohibits knowingly

engaging in or attempting to engage in a monetary transaction in criminally

derived property or a value greater than $10,000 and is derived from specified

unlawful activity.

      14.    Title 18, United States Code, Section 24(b), defines a “health care

benefit program” as, among other things, “any public or private plan…affecting

commerce, under which any medical benefit, item, or service is provided to any

individual, and includes any individual or entity who is providing a medical

benefit, item, or service, for which payment may be made under the plan.”




                                          4
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19           PageID.5    Page 5 of 27



                            Relevant Forfeiture Statutes

      15.    Title 18, United States Code, Section 981(a)(1)(A) provides for the

civil forfeiture to the United States of any property, real or personal, involved in a

transaction or attempted transaction in violation of section 1956, 1957 or 1960 of

Title 18, or any property traceable to such property.

      16.    Title 18, United States Code, Section 981(a)(1)(C) provides for the

civil forfeiture to the United States of the proceeds of crimes designated as

“specified unlawful activities” as defined in section 1956(c)(7), or a conspiracy to

commit such offense.

                Facts Supporting Forfeiture of Defendants in rem

The Medicare Program

      17.    The Medicare Program (“Medicare”) is a federally-funded health care

program for the aged and disabled established by Congress in 1965, as Title XVIII

of the Social Security Act and codified at 42 U.S.C. § 1395. Medicare is

administered through the Centers for Medicare and Medicaid Services (“CMS”).

      18.    CMS is a division of the United States Department of Health and

Human Services. Individuals who receive Medicare benefits are referred to as

Medicare "beneficiaries."

      19.    Medicare is a "health care benefit program," as defined by Title 18,

United States Code, Section 24(b).



                                           5
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19           PageID.6    Page 6 of 27



      20.    Medicare has four parts: hospital insurance (Part A), medical

insurance (Part B), Medicare Advantage (Part C), and prescription drug benefits

(Part D). Medicare Part A covers physical therapy, occupational therapy, and

skilled nursing services if a facility, to include home health care, was certified by

CMS as meeting certain requirements. Part B covers the cost of physicians,

services and other ancillary services not covered by Part A. Part D, which must be

combined with coverage from an insurance company or other private company

approved by Medicare, covers prescription drugs.

      21.    The basic requirement for any claim to be payable by Medicare is that

the service must be “reasonable and necessary for the diagnosis or treatment of

illness or injury” defined and based upon accepted practices in the medical

community, and further defined by National Coverage Determinations issued by

CMS and Local Coverage Determinations issued by the Medicare administrative

contractor for the State of Michigan.

      22.    Medicare allows companies that provide home health services to

submit claims under Medicare Part A for partial payment prior to the completion of

providing services, known as Requests for Anticipated Payments (“RAP claims”).

The purpose of a RAP claim payment is to provide home health care providers

with money to assist with the immediate costs associated with providing services

to the Medicare beneficiary.



                                           6
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19           PageID.7    Page 7 of 27



      23.    For home health agencies, a RAP claim is submitted to the Medicare

Administrative Contractor (“MAC”) indicating the start of service date for a

beneficiary, and the patient’s condition and care needs, represented by a Health

Insurance Prospective Payment System (“HIPPS”) code.

      24.    Home health care agencies are companies that provide medical

treatment and services to individuals that are physically unable to leave their home

to obtain medical treatment, and is typically provided in 60-day increments known

as an episode.

      25.    For the first 60-day episode of home health care, the MAC will

process and pay 60 percent of the claim amount for that HIPPS code immediately.

For each subsequent 60-day episode of home health care, the MAC will pay 50

percent of the claim amount for that HIPPS code.

      26.    At the end of the episode, the home health care agency is expected to

submit a final claim for the actual services provided. At that time, Medicare will

cancel the RAP claim and pay the final adjusted claim. This results in the provider

being paid for the net difference of the final claim paid amount and the initial RAP

payment.

      27.     Generally, the MAC will cancel any RAP claim for which a final

claim is not received within 120 days after the start date of the episode of care, or




                                           7
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19         PageID.8    Page 8 of 27



60 days after the paid date of the RAP, whichever is greater. This process creates a

receivable for the provider, and any future payments offset against this receivable.

Nu-Wave Home Health Care Agency

      28.    Nu-Wave was a home health care agency located in Livonia,

Michigan. The website of the Department of Licensing and Regulatory Affairs

(“LARA”) for the State of Michigan lists Nu-Wave as a domestic for-profit

corporation with a registered address of 32540 Schoolcraft Road, Suite 230,

Livonia, Michigan 48150. The registered agent for Nu-Wave changed from Susan

Dayton to Osmany Andrades Valdes (“Valdes”) on or about October 14, 2016.

      29.    Valdes filed documents with Medicare listing himself as having

ownership interest and managing control of Nu-Wave on or about September 27,

2016, and all previous representatives were removed from the enrollment.

      30.    On or about October 14, 2016, Valdes signed a CMS certificate

statement known as Form CMS-855, acknowledging himself as a “5% of Greater

Direct Owner” of Nu-Wave and indicating that he agreed, among other things, to

abide by the Medicare laws, regulations, and program instructions, and that he

understood that payment of Medicare claims is conditioned upon the claim and

underlying transaction complying with such laws, regulations, and program

instructions. By signing the certification statement, Valdes also agreed that he

would not knowingly present or cause to be presented a false or fraudulent claim



                                          8
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19        PageID.9   Page 9 of 27



for payment by Medicare, and would not submit claims with deliberate ignorance

or reckless disregard of their truth or falsity.

      31.    Valdes was identified on the Medicare Electronic Data Interchange

(EDI) enrollment form as an “administrator” at Nu-Wave on or about November

23, 2016.

      32.      On or about February 9, 2017, Nu-Wave elected to receive Medicare

reimbursements via electronic funds transfer (EFT) via the CMS-588 form, which

was signed by Valdes, who was also listed as the Administrator and point of

contact for Nu-Wave. J.P. Morgan Chase Bank Account Number XXXXX5532

was the repository account listed for Nu-Wave on the CMS-588 form, for which

Valdes was the authorized signatory.

      33.    In October 2017, Nu-Wave began receiving Medicare reimbursements

into J.P. Morgan Chase Bank Account Number XXXXX1892, also held in the

name of Nu-Wave, with Valdes as the authorized signatory.

      34.    Nu-Wave submitted approximately 30,946 initial RAP claims, for

which it was reimbursed approximately $37,204,558.80 following the submission

of the executed Form CMS-855, on or about October 14, 2016.

      35.    No final claims were ever submitted for the initial RAP claims

because the home health services described were never actually rendered.




                                            9
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19      PageID.10     Page 10 of 27



      36.   The FBI and Health and Human Services – Office of the Inspector

General (HHS-OIG) investigation determined Valdes fraudulently obtained at least

$37 million in Medicare funds into two accounts, held in the name of Nu-Wave,

and subsequently those funds were transferred to various other bank accounts,

including those from which Defendants in rem were seized.

AdvanceMed Investigation

      37.   AdvanceMed is the Medicare Part A and Part B Program Safeguard

Contractor in the State of Michigan.

      38.   AdvanceMed conducted an initial investigation into the billing

practices of Nu-Wave and determined that after a change of ownership and

managing control with an effective date of September 27, 2016, Nu-Wave began

submitting RAP claims for out-of-state beneficiaries.

      39.   Nu-Wave submitted a significant number of RAP claims with no final

claim ever submitted for home health services which were never rendered. The

result of these incomplete RAP claims was that the provider was paid

approximately $37,204,558.80 for services which were never provided.

      40.   AdvanceMed investigators conducted a site visit on September 27,

2017, and confirmed that Nu-Wave’s location was vacant, and non-operational.

Nu-Wave’s payments were subsequently suspended based on a credible allegation

of fraud.



                                        10
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19        PageID.11      Page 11 of 27



      41.    AdvanceMed conducted an analysis of Medicare billing and

reimbursement data and determined that Nu-Wave submitted four times as many

RAP claims in 2017 as in 2016, and roughly 266 times as many claims as in 2015.

The annual Medicare billing summary for RAP claims from January 1, 2014

through November 15, 2017 are as follows:

       Year of Service       Beneficiary        Claim Count          Total Paid
                               Count
            2014                          47                 67       $216,824.38
            2015                          67                 93       $339,876.30
            2016                         873              6,046     $11,029,698.17
            2017                         881             24,755     $38,648,031.51
       Totals:                                           30,961     $50,234,430.36

      42.    AdvanceMed determined in their investigation that Nu-Wave was not

submitting any final claims for payment, but continued submitting RAP claims.

They also discovered that in 2017, Nu-Wave submitted RAP claims for unique

beneficiaries, 674 of whom had Florida addresses, and in some instances submitted

multiple RAP claims for the same beneficiary within a short span of time.

Sushma Bhagat

      43.    Valdes purchased Nu-Wave from Sushma Bhagat (“Bhagat”), who

had listed Nu-Wave for sale on multiple websites, including Craigslist.

      44.    Valdes was referred to Bhagat by a consultant. Valdes told her that he

owned businesses in North Carolina and Florida, although his State of Michigan

driver’s license listed a residence address on Chene Street, Detroit, Michigan.


                                         11
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19       PageID.12    Page 12 of 27



        45.   Bhagat agreed to sell Nu-Wave to Valdes for $105,000.

        46.   After the sale occurred, Bhagat never saw Valdes again. She believed

Valdes would contact her with questions about the business, but he did not.

Bhagat attempted to contact him, but was rarely able to reach him.

        47.   Bhagat learned from the property manager for Nu-Wave that Valdes

had stopped paying the rent, and the property leasing agent had locked Valdes out

of Nu-Wave’s suite.

Elmwood Park Plaza Apartment

        48.   That Valdes had a lease at the Elmwood Park Plaza Apartments from

October 2016 through October 2017, but was evicted and vacated the unit in April

2017.

Dr. Emilio Berrios-Antuna

        49.   From February 20, 2016 through September 29, 2017, Nu-Wave was

reimbursed by Medicare approximately $933,713.20 for RAP claims associated

with attending physician Dr. Emilio Berrios-Antuna. The billings were for

beneficiaries in multiple states.

        50.   In 2017, Medicare reimbursed Nu-Wave for twenty claims submitted

on behalf of fifteen beneficiaries for RAP claims associated with attending

physician Dr. Berrios-Antuna.




                                        12
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19        PageID.13   Page 13 of 27



      51.    Each of the claims submitted by Nu-Wave in 2017 reimbursed by

Medicare were false. Dr. Berrios-Antuna did not have any patients in other states,

and had been in his current office on West Vernor Avenue in Detroit for the prior

two years.

      52.    Dr. Berrios-Antuna is not aware of Nu-Wave and was never the

attending/referring physician for Nu-Wave patients. The billings listing him as the

attending/referring physician were false.

Dr. Abelardo Bustillo

      53.    Medicare billing data showed that from February 20, 2016 through

October 1, 2017, Medicare paid approximately $899,281.52 for RAP claims

associated with attending/referring physician Dr. Abelardo Bustillo. The billings

were for beneficiaries that were in multiple states.

      54.    In 2017, Medicare reimbursed Nu-Wave for thirteen claims submitted

on behalf of eleven beneficiaries for RAP claims associated with attending

physician Dr. Bustillo.

      55.    Dr. Bustillo retired approximately thirteen years ago from his practice

located on Byron Road, Howell, Michigan.

      56.     Dr. Bustillo is not aware of Nu-Wave, nor was he the

attending/referring physician for any patients of Nu-Wave. He did not have




                                            13
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19             PageID.14   Page 14 of 27



patients in other states and the billings listing him as the attending/referring

physician were false.

Dr. Motahar Ahmed

      57.    Medicare billing data showed that from February 20, 2016 through

October 1, 2017, Medicare paid approximately $836,834.54 for RAP claims

associated with attending/referring physician Dr. Motahar Ahmed. These billings

were for beneficiaries that were in multiple states.

      58.    In 2017, Medicare reimbursed Nu-Wave for twenty-three claims

submitted on behalf of twenty beneficiaries for RAP claims associated with

attending physician Dr. Ahmed.

      59.    Dr. Ahmed is not aware of Nu-Wave, nor was he the

attending/referring physician for any patients of Nu-Wave. Dr. Ahmed did not

have patients in other states and the billings listing him as the attending/referring

physician were false.

Dr. George Artzberger

      60.    Medicare billing data showed that from March 20, 2016 through

October 1, 2017, Medicare paid approximately $920,236.02 for RAP claims

associated with attending/referring physician Dr. George Artzberger. These

billings were for beneficiaries that were in multiple states.




                                           14
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19           PageID.15    Page 15 of 27



      61.    In 2017, Medicare reimbursed Nu-Wave for eighteen claims

submitted on behalf of seventeen beneficiaries for RAP claims associated with

attending physician Dr. Artzberger.

      62.    Dr. Artzberger is not aware of Nu-Wave, nor was he the

attending/referring physician for any patients of Nu-Wave. He did not have

patients in other states and the billings listing him as the attending/referring

physician were false.

Dr. Robert Ciemiega

      63.    Medicare billing data showed that from February 20, 2016 through

September 30, 2017, Medicare paid approximately $949,642.31 for RAP claims

associated with attending/referring physician Dr. Robert Ciemiega. These billings

were for beneficiaries that were in multiple states.

      64.    In 2017, Medicare reimbursed Nu-Wave for twenty-six claims

submitted on behalf of twenty-three beneficiaries for RAP claims associated with

attending physician Dr. Ciemiega.

      65.    Dr. Ciemiega is not aware of Nu-Wave and was not the

attending/referring physician for any patients of Nu-Wave. Dr. Ciemiega only has

one out-of-state patient, but all billings listing him as the attending/referring

physician for Nu-Wave were false.




                                           15
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19       PageID.16    Page 16 of 27




Site Visit

      66.    The FBI and HHS-OIG conducted a site visit of Nu-Wave on January

2, 2018 and confirmed that the provider’s location was vacant and non-operational.

      67.    The FBI and HHS-OIG learned in an interview with the property

manager, Todd Borregard, that in May, 2017 Nu-Wave moved out of the building

in the middle of the night, during the period it was receiving reimbursements from

Medicare.

Dr. Jose Castro-Ramirez

      68.    From March 20, 2016 through October 1, 2017, Medicare paid

approximately $887,576.92 for RAP claims associated with attending physician

Dr. Jose Castro-Ramirez (“Ramirez”). The billings were for beneficiaries in

multiple states.

      69.    Ramirez is currently in prison at Butner Low Federal Correctional

Institution for federal crimes related to Medicare fraud. Ramirez has been in

federal custody since March 11, 2010 and is not due to be released until May 20,

2022. A check of Medicare’s exclusion list showed Ramirez has been excluded

since October 20, 2011.

The Fraud

      70.    Valdes fraudulently obtained at least $37 million in Medicare funds

into two accounts held in the name of Nu-Wave. Valdes then funneled the funds



                                        16
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19          PageID.17   Page 17 of 27



through at least sixty bank accounts, held in the names of at least thirty-one

individuals and entities.

      71.    Valdes’ whereabouts are presently unknown.

      72.    The entities holding the accounts through which the fraudulently

obtained Medicare reimbursements were transferred were front corporations that

did not exist for legitimate business purposes.

      73.    Defendants in rem constitute proceeds of health care fraud, and are

funds involved in money laundering. The two Nu-Wave accounts that directly

received Medicare reimbursements are denoted as Tier 1 accounts. From these

accounts, funds were disbursed into the Tier 2 Nu-Wave account, and subsequently

into Tier 3 accounts from which Defendants in rem were seized.

                  Accounts Relevant to Tracing of Defendants in rem
             Financial     Account Number                 Account Name             Tier
            Institution
       J.P. Morgan Chase XXXXX5532                Nu-Wave Home Health Care,         1
                                                  LLC
       J.P. Morgan Chase    XXXXXX1892            Nu-Wave Home Health Care, Inc.    1
       J.P. Morgan Chase    XXXXX3768             Nu-Wave Home Health Care, Inc.    2
       J.P. Morgan Chase    XXXXXX5319            Eze Cleaning Service, Inc.        3
       J.P. Morgan Chase    XXXXXX9740            Gilberto E. Vazquez               3

                                  Tier 1 Accounts

      74.     J.P. Morgan Bank Account No. XXXXX5532, held in the name of

Nu-Wave Home Health Care, LLC, was an electronic funds repository account

for receipt of payment for service from Medicare as a Tier 1 bank account. This




                                          17
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19       PageID.18     Page 18 of 27



account received at least $28,944,313.00 worth of deposits from Medicare via

direct deposits from at least February, 2017 through September, 2017.

      75.   J.P. Morgan Bank Account No. XXXXX5532 was opened on January

25, 2017, by Valdes, who maintained sole signatory authority over the account.

      76.   The funds deposited into this account constituted proceeds of health

care fraud and a conspiracy to commit health care fraud in violation of 18 U.S.C.

§§ 1347 and 1349.

      77.   J.P. Morgan Chase Account No. XXXXXX1892, held in the name

of Nu-Wave Home Health Care, Inc., was an electronic funds repository as a

Tier 1 bank account. This bank account received at least $7,357,308.00 worth of

electronic deposits made from Medicare during October, 2017.

      78.   J.P. Morgan Chase Account No. XXXXXX1892 was established on

October 27, 2016, by Valdes who maintained sole signatory authority over the

bank account.

      79.   The funds deposited into this account constituted proceeds of health

care fraud and a conspiracy to commit health care fraud in violation of 18 U.S.C.

§§ 1347 and 1349.

                                 Tier 2 Account

      80.   J.P. Morgan Chase Bank Account No. XXXXX3768, held in the

name of Nu-Wave Home Health Care, Inc. is a Tier 2 bank account that received



                                        18
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19        PageID.19    Page 19 of 27



at least $35,668,571.00 from Tier 1 bank accounts J.P. Morgan Chase Account

Numbers XXXXX5532 and XXXXXX1892, from at least February, 2017 through

October, 2017.

      81.     J.P. Morgan Chase Bank Account No. XXXXX3768 was established

on October 27, 2016, by Valdes, who maintained sole signatory authority over the

bank account.

      82.     The funds deposited into this account constituted proceeds of health

care fraud and a conspiracy to commit health care fraud in violation of 18 U.S.C.

§§ 1347 and 1349.

      83.     The funds transferred from Tier 1 bank accounts J.P. Morgan Chase

Account Numbers XXXXX5532 and XXXXXX1892 were transferred to this

account in order to conceal or disguise the nature, source, location, ownership, and

control of the criminal proceeds in violation of 18 U.S.C. § 1956(a)(1)(B)(i), and

any legitimate funds in the account acted to conceal and disguise the nature,

source, location, ownership, and control of the criminal proceeds, making the full

amount of the funds in the account subject to seizure as “involved in” the money

laundering.

      84.     Between April 17, 2017 and October 23, 2017, Nu-Wave affected one

hundred and twenty-six transfers of funds over $10,000 from J.P. Morgan Chase

Account Numbers XXXXX5532 and XXXXXX1892 to this account. Each of these



                                         19
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19        PageID.20    Page 20 of 27



deposits from Tier 1 accounts to this account constitutes a violation of 18 U.S.C. §

1957 in that (1) each deposit was a monetary transaction involving criminally

derived funds, (2) those criminally derived funds had a value greater than $10,000,

(3) the funds were derived from health care fraud and a conspiracy to commit

health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, which are specified

unlawful activities under 18 U.S.C. § 1956(c)(7)(F), and (4) the transactions

occurred in the United States.

      85.    During the course of 2017, there were approximately $33,743,043.00

in checks issued from J.P. Morgan Chase Account No. XXXXX3768 to Osmany

Andrades Valdes and other individual targets and/or corporate business entities,

including EZE Cleaning Service, Inc. and Gilberto E. Vazquez.

                                  Tier 3 Accounts

      86.    City National Bank Account No. XXXXXX5319 in the name of

EZE Cleaning Service, Inc. was a Tier 3 bank account used as an electronic funds

depository for at least $1,893,571.00 in checks and deposits issued from J.P.

Morgan Chase Account No. XXXXX3768 (a Tier 2 Account) from at least

February, 2017 through October, 2017.

      87.    City National Bank Account No. XXXXXX5319 was established by

Valdes on January 25, 2017, maintaining sole signatory authority.




                                         20
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19        PageID.21       Page 21 of 27



      88.    The funds deposited into this account constitute proceeds of health

care fraud and a conspiracy to commit health care fraud in violation of 18 U.S.C.

§§ 1347 and 1349.

      89.    The funds that were transferred from Tier 2 bank account J.P. Morgan

Chase Account No. XXXXX3768 to this account were transferred in order to

conceal or disguise the nature, source, location, ownership, and control of the

criminal proceeds in violation of 18 U.S.C. § 1956(a)(1)(B)(i), and any legitimate

funds in the account acted to conceal and disguise the nature, source, location,

ownership, and control of the criminal proceeds, making the full amount of the

funds in the account subject to seizure as “involved in” the money laundering.

      90.    Between February 16, 2017 through October 20, 2017, there were

twenty-one transfers of funds over $10,000 from J.P. Morgan Chase Bank Account

No. XXXXX3768 to this account. These deposits from the Tier 2 account to this

account constitute a violation of 18 U.S.C. § 1957 in that (1) each deposit was a

monetary transaction involving criminally derived funds, (2) those criminally

derived funds had a value greater than $10,000, (3) the funds were derived from

health care fraud and a conspiracy to commit health care fraud in violation of 18

U.S.C. §§ 1347 and 1349, which are specified unlawful activities under 18 U.S.C.

§ 1956(c)(7)(F), and (4) the transactions occurred in the United States.




                                         21
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19       PageID.22    Page 22 of 27



      91.   On or about January 5, 2018, City National Bank closed account City

National Bank Account No. XXXXXX5319 because of irregularities identified by

City National Bank regulatory personnel. At the time that this account was closed,

City National Bank issued a cashier’s check, described as City National Bank

Cashier’s Check #259925063, in the name of EZE Cleaning Service, Inc., to

EZE Cleaning Service, Inc. in an amount of $1,336,034.11.

      92.   City National Bank Cashier’s Check #259925063, in the name of EZE

Cleaning Service, Inc., in an amount of $1,336,034.11, identified as Defendant in

rem, constitutes funds derived from proceeds traceable to health care fraud and a

conspiracy to commit health care fraud, in violation of 18 U.S.C. §§ 1347 and

1349, and funds involved in money laundering, in violation of 18 U.S.C. §§ 1956

and 1957.

      93.   City National Bank Account No. 2504609740, in the name of

Gilberto E. Vazquez was a Tier 3 bank account used as an electronic funds

depository for at least $69,178.00, in checks and deposits issued from J.P. Morgan

Chase Bank Account No. XXXXX3768 (a Tier 2 account) from April, 2017

through August, 2017.

      94.   City National Bank Account No. XXXXXX9740 was established by

Gilberto E. Vazquez on April 3, 2017. Vazquez maintained sole signatory

authority over the bank account City National Bank Account No. XXXXXX9740.



                                        22
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19        PageID.23       Page 23 of 27



      95.     The funds deposited into this account constitute proceeds of health

care fraud and a conspiracy to commit health care fraud in violation of 18 U.S.C.

§§ 1347 and 1349.

      96.     The funds transferred from Tier 2 bank account J.P. Morgan Chase

Bank Account No. XXXXX3768 to this account were transferred in order to

conceal or disguise the nature, source, location, ownership, and control of the

criminal proceeds in violation of 18 U.S.C. § 1956(a)(1)(B)(i), and that any

legitimate funds in the account acted to conceal and disguise the nature, source,

location, ownership, and control of the criminal proceeds, making the full amount

of the funds in the account subject to seizure as “involved in” the money

laundering.

      97.     Between August 10, 2017 through August 22, 2017 there were two

transfers of funds over $10,000 from J.P. Morgan Chase Bank Account No.

XXXXX3768 to this account. Each of these deposits from the Tier 2 account to

this account constitutes a violation of 18 U.S.C. § 1957 in that (1) each deposit was

a monetary transaction involving criminally derived funds, (2) those criminally

derived funds had a value greater than $10,000, (3) the funds were derived from

health care fraud and a conspiracy to commit health care fraud in violation of 18

U.S.C. §§ 1347 and 1349, which are specified unlawful activities under 18 U.S.C.

§ 1956(c)(7)(F), and (4) the transactions occurred in the United States.



                                         23
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19        PageID.24   Page 24 of 27



      98.    On or about January 26, 2018, City National Bank closed account

City National Bank Account No. XXXXXX9740 because of irregularities

identified by City National Bank regulatory personnel. City National Bank then

issued a cashier’s check, described as City National Bank Cashier’s Check

#2520464, in the name of Gilberto E. Vazquez, to Gilberto E. Vazquez in an

amount of $27,348.26, identified as Defendant in rem.

      99.    City National Bank Cashier’s Check #2520464, in the name of

Gilberto E. Vazquez to Gilberto E. Vazquez in an amount of $27,348.26, identified

as Defendant in rem, constitutes funds derived from proceeds traceable to health

care fraud and a conspiracy to commit health care fraud, in violation of 18 U.S.C.

§§ 1347 and 1349, and funds involved in money laundering in violation of 18

U.S.C. §§ 1956 and 1957.

      100. As set forth in the paragraphs above, the Defendants in rem constitute

property derived from, and/or traceable to proceeds and/or gross proceeds of

Health Care Fraud in violation of 18 U.S.C. § 1347, Conspiracy to Commit Health

Care Fraud in violation of 18 U.S.C. § 1349, and/or property involved in, or

traceable to property involved in, Money Laundering in violation of 18 U.S.C. §§

1956 and 1957. The funds are therefore subject to seizure and civil forfeiture to

the United States, pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C).




                                         24
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19           PageID.25   Page 25 of 27



                                CLAIMS FOR RELIEF

      101. Plaintiff re-alleges and incorporates by reference each and every

allegation contained in Paragraphs 1 through 100.

      102. The Defendants in rem are forfeitable to the United States of America

pursuant to Title 18, United States Code, Section 981(a)(1)(C) as proceeds and/or

are property traceable to the proceeds of illegal activity, specifically Health Care

Fraud, in violation of Title 18, United States Code, Section 1347 and/or Health

Care Fraud Conspiracy, in violation of Title 18, United States Code, Section 1349.

                          DEMAND FOR JURY TRIAL

      Plaintiff respectfully requests a trial by jury in this case.

                          CONCLUSION AND RELIEF

      Plaintiff respectfully requests that a warrant for arrest of the Defendants in

rem be issued; that due notice be given to all interested parties to appear and show

cause why forfeiture should not be decreed; that judgment be entered declaring the

Defendants in rem to be condemned and forfeited to the United States for

disposition according to law; and that the United States be granted such other

further relief as this Court may deem just and proper together with costs and

disbursements of this action.




                                           25
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19   PageID.26   Page 26 of 27



                                   Respectfully submitted,

                                   Matthew Schneider
                                   United States Attorney


                                   s/Shankar Ramamurthy
                                   Shankar Ramamurthy
                                   Assistant United States Attorneys
                                   211 W. Fort St., Ste. 2001
                                   Detroit, MI 48226
                                   (313) 226-9562
                                   Shankar.Ramamurthy@usdoj.gov
                                   (IL 6306790)
Date: February 8, 2019




                                     26
Case 2:19-cv-10400-GCS-MKM ECF No. 1 filed 02/08/19   PageID.27   Page 27 of 27




                                     27
